Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 1 of 18 PageID 455




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 SCOTT WYNN, an individual,

              Plaintiff,

 v.                                           No. 3:21–cv–00514–MMH–JRK

 THOMAS J. VILSACK, in his official
 capacity as Secretary of Agriculture,
 et al.,

              Defendants.


       DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING
             RESOLUTION OF RELATED CLASS ACTION

      For the reasons stated in the attachment memorandum, Defendants Thomas J.

Vilsack, in his official capacity as Secretary of Agriculture, and Zach Ducheneaux, in

his official capacity as Administrator of the Farm Service Agency (collectively, USDA

or Defendants), hereby move to stay the proceedings in this case pending resolution of

proceedings in related litigation that has been certified as a class action under Federal

Rule of Civil Procedure Rule 23(b)(2). Counsel for Defendants have conferred with

counsel for Plaintiff, who indicate that Plaintiff opposes this request.
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 2 of 18 PageID 456




 DATED: July 12, 2021               Respectfully submitted,

                                    BRIAN M. BOYNTON
                                    Acting Assistant Attorney General

                                    LESLEY FARBY
                                    Assistant Branch Director
                                    Civil Division, Federal Programs Branch

                                    /s/ Kyla M. Snow
                                    EMILY SUE NEWTON (VA Bar No.
                                    80745)
                                    Senior Trial Counsel
                                    KYLA M. SNOW (Ohio Bar No. 96662)
                                    MICHAEL F. KNAPP (Cal. Bar No.
                                    314104)
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    Tel: (202) 514-3259 / Fax: (202) 616-8460
                                    Kyla.snow@usdoj.gov

                                    Counsel for Defendants




                                     2
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 3 of 18 PageID 457




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 SCOTT WYNN, an individual,

               Plaintiff,

 v.                                            No. 3:21–cv–00514–MMH–JRK

 THOMAS J. VILSACK, in his official
 capacity as Secretary of Agriculture,
 et al.,

               Defendants.


  MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
 PROCEEDINGS PENDING RESOLUTION OF RELATED CLASS ACTION

       Plaintiff Scott Wynn filed this action to challenge the U.S. Department of

Agriculture’s (USDA) implementation of Section 1005 of the American Rescue Plan

Act of 2021 (ARPA) on equal protection grounds. This Court recently granted

Plaintiff’s request for a preliminary injunction and enjoined disbursement of Section

1005 funds on a nationwide basis pending resolution of the case on the merits.

       As this Court is aware, Plaintiff’s lawsuit is not the only challenge to Section

1005. There are currently twelve such lawsuits pending before courts across the

country. In light of the recent grant of class certification in the earliest-filed challenge

to Section 1005, Defendants respectfully request a stay of this case. Defendants

understand that the Court very recently entered a scheduling order for proceedings in

this matter. Despite working with diligence to review the class action certification in
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 4 of 18 PageID 458




the related case, consider next steps, and satisfy meet and confer requirements in this

and related cases, Defendants regret that they were not able to file this stay motion

before this Court issued the scheduling order in this case. But for the reasons stated

below, Defendants submit that a stay is warranted at this juncture, in particular where

other proceedings stand to resolve the Plaintiff’s claims, as well as those of the other

plaintiffs who have filed suit.

       Specifically, after this Court issued its preliminary injunction, the Northern

District of Texas certified two classes of farmers and ranchers bringing an equal

protection challenge to Section 1005 like that Plaintiff brings here. See Order on Class

Cert. & PI, Miller v. Vilsack, 4:21-cv-595 (N.D. Tex.) (attached as Ex. A). At the same

time, that court issued an injunction that, like this Court’s, prevents the Government

from disbursing Section 1005 funds while the case is adjudicated on the merits. Id.

Plaintiff is a member of the classes certified under Rule 23(b)(2), and Defendants will

be bound by any relief granted to the classes with respect to Plaintiff should the classes’

Section 1005 equal protection claim prevail.

       Thus, continued adjudication of Plaintiff’s claim in this Court, separate from

the class to which he belongs, would be unnecessarily duplicative and risk inconsistent

results. A stay, on the other hand, would not prejudice Plaintiff, where proceedings

on the merits of the claims in both cases are just commencing, and Plaintiff will be

bound by and benefit from any final judgment applicable to the classes. But it would

preserve judicial resources and prevent hardship to Defendants, who would otherwise

be required to continue defending against duplicative claims in separate courts, many

                                            2
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 5 of 18 PageID 459




of which are being brought by this Plaintiff’s counsel. Finally, the requested stay

would be consistent with those granted by other courts in similar circumstances. For

these reasons, Defendants respectfully request that this Court stay proceedings in this

case until final resolution of the class challenge to Section 1005 in Miller.

                                   BACKGROUND

      On May 18, 2021, Plaintiff Scott Wynn filed this action, alleging that USDA’s

implementation of ARPA Section 1005, which authorizes debt relief to socially

disadvantaged farmers or ranchers, violates his right to equal protection. See Compl.,

ECF No. 1. Roughly one week later, Plaintiff moved for a preliminary injunction,

which the Court granted on June 23. The nationwide preliminary injunction prohibits

Defendants “from issuing any payments, loan assistance, or debt relief pursuant to

Section 1005(a)(2) . . . until further order from the Court,” but does “not enjoin

Defendants from continuing to prepare to effectuate the relief under Section 1005 in

the event it is ultimately found to be constitutionally permissible.” Order 48-49, n.19

ECF No. 41. On July 8, the Court set a schedule for resolution of the case on the

merits. ECF No. 43.

      This is one of twelve cases, brought in courts around the country, challenging

the implementation of Section 1005 on equal protection grounds. See Miller, 4:21-cv-

595; Faust v. Vilsack, 1:21-cv-548 (E.D. Wis.); Carpenter v. Vilsack, 21-cv-103-F (D.

Wyo.); Holman v. Vilsack, 1:21-cv-1085 (W.D. Tenn.); Kent v. Vilsack, 3:21-cv-540 (S.D.

Ill.); McKinney v. Vilsack, 2:21-cv-212 (E.D. Tex.); Joyner v. Vilsack, 1:21-cv-1089 (W.D.

Tenn.); Dunlap v. Vilsack, 2:21-cv-942 (D. Or.); Rogers v. Vilsack, 1:21-cv-1779 (D.

                                            3
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 6 of 18 PageID 460




Colo.); Tiegs v. Vilsack, 3:21-cv-147 (D.N.D.); Nuest v. Vilsack, 21-cv-1572 (D. Minn.). 1

Three courts, including this one, have entered preliminary injunctions against

disbursement of programmatic funds. See Order on Class Cert. & PI, Miller; PI Order,

Holman, ECF No. 41. 2

        Miller, the first of these cases, was filed on April 26, 2021. Compl., Miller, ECF

No. 1. On June 2, the Miller plaintiffs—five in total—moved to certify two classes of

farmers and ranchers, Br. in Supp. of Mot. for Class Cert., id., ECF No. 13, and for a

preliminary injunction, Br. in Supp. of Mot. for PI, id., ECF No. 18. Although the

plaintiffs there assert equal protection, Title VI, and statutory construction claims,

their preliminary injunction and class certification motions relied solely on their equal

protection challenge to Section 1005. See Br. in Supp. of Mot. for Class Cert. 3.

        On June 30, 2021, the Miller court granted both motions. Order on Class Cert.

& PI, id. Adopting the plaintiffs’ proposed class definitions in full, the court certified

the following two classes under Rule 23(b)(2):

        1. All farmers and ranchers in the United States who are encountering,
           or who will encounter, racial discrimination from the United States
           Department of Agriculture on account of section 1005 of the
           American Rescue Plan Act.

        2. All farmers and ranchers in the United States who are currently
           excluded from the definition of “socially disadvantaged farmer or


1
  Defendants have not yet been served in all of these cases, and the Government does not waive any
objections regarding service.
2
  The court in Faust had entered a temporary restraining order on June 8, 2021, but recently dissolved
that order and stayed the Faust plaintiffs’ motion for preliminary injunction in light of the preliminary
injunction entered by this Court. Order 7, Faust, ECF No. 49. The Faust court explained that “in the
event the injunction issued by the court in Wynn is vacated or materially altered, the stay can be lifted
and Plaintiffs’ motion can be given prompt consideration by the Court.” Id.


                                                   4
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 7 of 18 PageID 461




            rancher,” as defined in 7 U.S.C. § 2279(a)(5)–(6) 3 and as interpreted
            by the Department of Agriculture.

Id. at 5-6. Although two classes were certified, the plaintiffs and the Court emphasized

that the classes were specific to the plaintiffs’ challenge to Section 1005. Id. at 13;

Class Cert. Reply 1, ECF No. 41 (“The plaintiffs—at this point in the litigation—are

seeking classwide relief only against the continued enforcement of the racial exclusions

in section 1005 of the American Rescue Plan Act.”); id. at 4 (“These classes are being

proposed for the purpose of obtaining preliminary classwide relief against the racial

exclusions in section 1005.”).

        Additionally, in granting the plaintiffs’ preliminary-injunction motion, the court

enjoined Defendants

        from discriminating on account of race or ethnicity in administering
        section 1005 of [ARPA] for any applicant who is a member of the
        Certified Classes. This prohibition encompasses: (a) considering or using
        an applicant Class Member’s race or ethnicity as a criterion in
        determining whether that applicant will obtain loan assistance,
        forgiveness, or payments; and (b) considering or using any criterion that
        is intended to serve as a proxy for race or ethnicity in determining
        whether an applicant Class member will obtain loan assistance,
        forgiveness, or payments.

Order on Class Cert. & PI 22-23, id. Like this Court’s nationwide injunction, the Miller

court’s injunction precludes disbursement of Section 1005 funds while the case is

adjudicated on the merits. 4 The Miller court ordered the parties to submit a proposed



3
  Section 1005 incorporates the definition of “socially disadvantaged farmer or rancher” set out in 7
U.S.C. § 2279(a).
4
  On July 2, Defendants notified the court that it understood this injunction to be consistent with those
entered in Faust and Wynn, in that it prohibits Defendants from issuing payments under Section 1005
but does not prohibit Defendants from “taking preparatory steps, including sending offer letters to


                                                   5
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 8 of 18 PageID 462




schedule for resolving the case on the merits by July 16. 5

                             STANDARD OF REVIEW

       “The District Court has broad discretion to stay proceedings as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). That

power applies “especially in cases of extraordinary public moment,” when “a plaintiff

may be required to submit to delay not immoderate in extent and not oppressive in its

consequences if the public welfare or convenience will thereby be promoted.” Id.

at 707 (modifications omitted).

       When determining whether to grant a stay, courts generally consider

“(1) whether the stay would prejudice the non-moving party, (2) whether the

proponent of the stay would suffer a hardship or inequity if forced to proceed, and

(3) whether granting the stay would further judicial economy.” Garmendiz v. Capio

Partners, LLC, 8:17-cv-987, 2017 WL 3208621, at *1 (M.D. Fla. July 26, 2017) (citing

Landis v. N. Am. Co., 299 U.S. 248, 256 (1936)). A stay must not be “immoderate,”

meaning it must specifically define its duration so as to not be “indefinite” in scope.

CTI-Container Leasing Corp. v. Uiterwyk Corp., 685 F.2d 1284, 1288 (11th Cir. 1982).

       The interests of judicial economy carry significant weight: “Federal courts

routinely exercise their power to stay a proceeding where a stay would promote



eligible borrowers, to enable prompt payments if later permitted.” Notice 2, id., ECF No. 61. Per
order of the court, the plaintiffs responded to Defendants’ Notice on July 5. Resp., id., ECF No. 63.
Defendants filed a reply July 6. Reply, id., ECF No. 65.
5
 On June 29, Defendants filed a partial answer and partial motion to dismiss the plaintiffs’ non-
Section 1005 claims. See Partial Mot to Dismiss, id., ECF No. 49; Partial Answer, id., ECF No. 51.


                                                 6
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 9 of 18 PageID 463




judicial economy and efficiency.” Morrissey v. Subaru of Am., Inc., 1:15–cv–21106, 2015

WL 4512641, at *2 (S.D. Fla. July 24, 2015) (citation omitted). That is especially so

when a related case is “likely to have a substantial or controlling effect on the claims

and issues in the stayed case,” id. (quoting Miccosukee Tribe of Indians of Fla. v. S. Fla.

Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009)), and a stay would therefore

“avoid duplicative litigation,” Colo. River Water Conservation Dist. v. United States, 424

U.S. 800, 817 (1976); see also I.A. Durbin, Inc. v. Jefferson Nat’l Bank, 793 F.2d 1541,

1551 (11th Cir. 1986) (“It is well established that as between federal district courts, the

general principle is to avoid duplicative litigation.” (alterations and internal quotation

marks omitted)).

                                              ARGUMENT

        Defendants respectfully request that the Court stay the proceedings in this case

until final resolution of the class challenge to Section 1005 in Miller. 6 All relevant

factors support this proposed stay. Most significantly, a stay is in the interest of judicial

economy: Because Plaintiff is a member of the classes challenging Section 1005 and

will directly benefit from any relief granted in the classes’ favor, staying this case would

avoid unnecessarily duplicative litigation and potentially inconsistent results.

Relatedly, a stay would not prejudice Plaintiff, who is already protected by multiple

preliminary injunctions and who may receive all the relief he is entitled to upon final



6
  Defendants have not appealed the order granting a preliminary injunction and certifying the classes
in Miller but reserve their right to do so. If the classes in Miller are decertified for any reason, the parties
can brief the Court on whether the stay should be lifted.


                                                       7
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 10 of 18 PageID 464




 judgment of the Miller class action. On the other hand, continuing to adjudicate

 Plaintiff’s claim in this Court and in Miller simultaneously would impose hardship on

 Defendants, who would be required to defend against identical claims in multiple

 courts at the same time—including in ten other courts around the country (with

 Plaintiff’s counsel here bringing five of those duplicative cases). Finally, courts

 regularly stay cases pending resolution of related class actions. Defendants request

 that this Court do likewise. 7

 I.     A stay is in the interest of judicial economy.

        First, a stay of these proceedings would promote judicial economy because

 resolution of the class challenge to Section 1005 in Miller is likely to have a substantial

 or controlling effect on Plaintiff’s claim in this case. Plaintiff undisputedly falls within

 the definition of those classes: He is a farmer who alleges that he is being subjected to

 racial discrimination due to USDA’s provision of Section 1005 debt relief to socially

 disadvantaged farmers, because the definition of “socially disadvantaged farmer or

 rancher” does not automatically include farmers like him who self-identify as white.

 The classes in Miller were certified under Rule 23(b)(2), which means that Plaintiff

 cannot opt out of any judgment applicable to the classes. See Wal-Mart Stores, Inc. v.

 Dukes, 564 U.S. 338, 361-63 (2011). Thus, any relief ordered in Miller will apply in the

 same way to Plaintiff as it does to all other class members. Id. at 361-62 (noting that

 the relief sought in a Rule 23(b)(2) class “perforce affect[s] the entire class at once”);


 7
  Defendants plan to file similar stay motions in all of the other related cases challenging Section
 1005.


                                                    8
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 11 of 18 PageID 465




 Juris v. Inamed Corp., 685 F.3d 1294, 1312 (11th Cir. 2012) (“Class action judgments

 will typically bind all members of the class.”). Indeed, that relief will be binding on

 Plaintiff and would preclude him, like all other class members, from obtaining an

 alternative judgment in another proceeding. Cooper v. Fed. Rsrv. Bank of Richmond, 467

 U.S. 867, 874 (1984).

        Accordingly, permitting Plaintiff to continue litigating his claim in this Court,

 separate from the rest of the class to which he belongs, would create a risk of

 inconsistent results that could undermine the preclusive effect of a class-wide judgment

 and confuse Defendants’ obligations to different class members. See Dunn v. Air Line

 Pilots Ass’n, 836 F. Supp. 1574, 1584 (S.D. Fla. 1993), aff'd, 193 F.3d 1185 (11th Cir.

 1999) (noting that one consideration for granting a stay is the possibility of “avoid

 conflicting orders”). For instance, if the plaintiff class succeeds in its equal protection

 challenge to Section 1005 in Miller but Plaintiff loses his claim here (or vice versa),

 Defendants would be subject to conflicting judgments concerning the constitutionality

 of Section 1005 and, importantly, their obligations toward this Plaintiff. Staying this

 case pending resolution of the class challenge to Section 1005 in Miller would promote

 judicial efficiency by avoiding this risk of such contradictory outcomes.

        That Miller was certified as a class action after Plaintiff filed his case does not

 undermine the preclusive effect of any class-wide judgment or justify Plaintiff’s

 continued litigation of his claim separately in this Court. 8 Miller was the first-filed case,


 8
  As explained below, courts often stay proceedings while a motion for class certification is pending.
 See infra at 11 & n.6.


                                                   9
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 12 of 18 PageID 466




 which underscores the conclusion that a stay here is appropriate and in the interest of

 judicial economy. Under the first-filed rule, “where two actions involving overlapping

 issues and parties are pending in two federal courts, there is a strong presumption

 across the federal circuits that favors the forum of the first-filed.” Manuel v. Convergys

 Corp., 430 F.3d 1132, 1135 (11th Cir. 2005); see also In re Checking Acct. Overdraft Litig.,

 859 F. Supp. 2d 1313, 1324 (S.D. Fla. 2012) (explaining that the first-to-file rule is

 founded on the recognition that “[c]ompeting lawsuits involving the same parties and

 the same issues in separate jurisdictions waste judicial resources and can lead to

 conflicting results”).

        The issues presented by the Section 1005 equal protection claim in Miller and

 this case are not only overlapping—they are identical. Indeed, because Plaintiff is a

 class member, this Plaintiff’s claim is being simultaneously litigated in two courts. And,

 as Plaintiff and Defendants will both be bound by any class-wide judgment on Section

 1005, litigating the cases separately does not benefit Plaintiff or serve judicial

 economy, but only burdens judicial resources at the risk of creating conflicting

 outcomes. Moreover, both cases are still in their early stages—a case schedule was

 just entered in this case on July 8, and the parties’ proposed case schedule is due in

 Miller on July 16. Thus, staying this case at such an early phase of the proceedings

 would not cause unnecessary disruption, but would instead further promote efficient

 resolution of the Section 1005 claim before any case deadlines have passed in Miller.

 The Court should therefore stay this case pending resolution of the first-filed equal

 protection class challenge to Section 1005 in Miller.

                                             10
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 13 of 18 PageID 467




 II.   A stay would not prejudice Plaintiff and would avoid hardship to the
       Government.

       Additionally, and for the same reasons, staying this case pending resolution of

 the class challenge to Section 1005 in Miller would not prejudice Plaintiff. Again, the

 classes certified in Miller challenge the same agency action and seek the same relief.

 Compare Pls.’ Br. in Supp. of Prelim. Inj. ECF No. 18, Miller (challenging the

 implementation of Section 1005 based on USDA’s interpretation of “socially

 disadvantaged farmer or rancher” with reference to race), with Pl.’s Mot. for Prelim.

 Inj. 1-3, ECF No. 11 (same). Indeed, the Miller court has already ordered the relief

 that Plaintiff sought and obtained in this case: a preliminary injunction prohibiting the

 Government from disbursing payments under Section 1005. See Order on Class Cert.

 & PI, Miller. And because Defendants will be bound by a final judgment on the class

 action with respect to this Plaintiff, he is not harmed by a stay of his duplicative case.

       Relatedly, a stay of the proceedings in this case would avoid hardship to the

 Government. Specifically, requiring the Defendants to defend Plaintiff’s claim in this

 Court and the class action in Miller at the same time, with the potential for different

 case schedules, would drain the courts’ and the Government’s resources without any

 apparent benefit to Plaintiff. Indeed, the burden on Defendants is already significant,

 given that there are currently eleven other substantively similar lawsuits pending

 around the country, with additional requests for preliminary injunctive relief pending

 in several of those cases.     Counsel for Plaintiff here have filed nearly identical

 complaints in four other jurisdictions, two of which they filed after they had already


                                            11
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 14 of 18 PageID 468




 obtained the preliminary injunction in this case. 9 Counsel should not be permitted to

 continue to file and litigate duplicative lawsuits in multiple jurisdictions, especially

 where the preliminary relief they seek in those cases exactly duplicates the relief they

 obtained from this Court. Moreover, particularly given the importance of the issues

 at stake, the Government should not be compelled to defend multiple cases raising

 substantially similar claims on different schedules and potentially subject to different

 discovery obligations—all while simultaneously defending against duplicative requests

 for nationwide preliminary injunctions. Cf. Clinton, 520 U.S. at 707 (explaining that

 “especially in cases of extraordinary public moment, a plaintiff may be required to

 submit to delay” (modifications omitted)).

 III.      Courts regularly stay cases pending resolution of related class actions.

           Finally, a stay here would be consistent with other courts’ recognition that a

 stay is generally warranted where “resolution of the issues raised in” a related class

 action “will necessarily impact” the case before them. 10 Aleman ex rel. Ryder Sys., Inc.

 v. Sancez, 21-cv-20539, 2021 WL 917969, at *2 (S.D. Fla. Mar. 10, 2021) (noting that

 “the Court entered an order staying proceedings” pending resolution of a related class

 action, “recognizing that the cases are related, and that the resolution of the issues

 raised in the Class Action will necessarily impact the proceedings in” the case); see



 9
     See McKinney, 2:21-cv-212; Kent, 3:21-cv-540; Dunlap, 2:21-cv-942; Tiegs, 3:21-cv-147.
 10
   Indeed, federal courts will regularly stay cases when a class certification motion is only pending,
 rather than already granted, in an earlier-filed related case. See, e.g., Sanchez-Cobarrubias v. Bland,
 CV609-005, 2011 WL 841082, at *1 (S.D. Ga. Mar. 7, 2011) (reciting case history); Bargas v. Rite Aid
 Corp., CV1303865MWFJEMX, 2014 WL 12538151, at *3 (C.D. Cal. Oct. 21, 2014).


                                                     12
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 15 of 18 PageID 469




 Mackey v. Bd. of Educ. for Arlington Cent. Sch. Dist., 112 F. App’x 89, 91 (2d Cir. 2004)

 (affirming dismissal without prejudice “based on the rule against duplicative

 litigation” where plaintiff’s allegations “duplicated claims that had been included in

 separate class actions” against the defendant, and plaintiffs “were members of those

 classes”); Richard K. v. United Behavioral Health, 18-cv-6318, 2019 WL 3083019, at *7

 (S.D.N.Y. June 28, 2019), report and recommendation adopted, 18-cv-6318, 2019 WL

 3080849 (S.D.N.Y. July 15, 2019) (explaining that stay and dismissal without

 prejudice “are routinely found appropriate where, as here, the claims made in an

 individual lawsuit overlap with the claims being pursued by a certified class of which

 the individual plaintiff is a member”); Jiaming Hu v. U.S. Dep’t of Homeland Sec., 4:17-

 cv-2363, 2018 WL 1251911, at *4 (E.D. Mo. Mar. 12, 2018) (“Multiple courts of

 appeal[]” have approved the practice of staying a case, or dismissing it without

 prejudice, “on the ground that the plaintiff is a member of a parallel class action.”).

        In such cases, courts have ordered a stay of the same scope Defendants seek

 here, that is, a stay of all proceedings until final resolution of a related class action.

 See, e.g., Gonzales v. Berryhill, 18-cv-603, ECF No. 28 (D.N.M. Mar. 5, 2019) (staying

 proceedings until the district court in a related case “issues a decision on the

 forthcoming motion for class certification and, if a class is certified in [the related case],

 until the conclusion of all proceedings in [the related case], including any appeals.”).

        The First Circuit’s decision in Taunton Gardens Co. v. Hills illustrates the

 propriety of a stay in circumstances strikingly similar to this case. 557 F.2d 877 (1st

 Cir. 1977). There, the plaintiffs challenged “the administration of a major federal

                                              13
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 16 of 18 PageID 470




 program and the disbursement of a significant amount of federal money,” and the case

 thus “present[ed] issues of ‘public moment.’” Id. at 879. And there, much like here,

 the implementation of that federal program had spurred litigation “in more than ten

 district courts” around the country, and the Government was subject to multiple

 injunctions. Id. Moreover, like this case, a related action was certified as a class action.

 See Taunton Gardens Co. v. Hills, 421 F. Supp. 524, 526 (D. Mass. 1976). Although the

 plaintiffs in Taunton Gardens were not members of that class, the court noted that they

 challenged the same program and sought identical relief and, thus, that the class action

 determined the merits of the case. Id. Accordingly, the district court found it was in

 “the interest of justice” to stay all proceedings—including litigation of the pending

 motion for preliminary injunction—“pending entry of a final judgment in the class

 action case.” Id. The First Circuit upheld the stay, also emphasizing that it was in the

 “public interest, the court’s interest in efficient procedures, and the interest of justice”

 to stay the case and afford the Government “a reasonable opportunity to resolve its

 obligations in the national class action.” 557 F.2d at 879. It also pointed out that the

 stay’s duration, lasting until an appeal of the class action judgment was resolved, was

 reasonable. Id.

        All of the factors considered by Taunton Gardens support a stay here: Plaintiff

 challenges a significant federal program presenting issues of “public moment,” and

 undersigned counsel are defending against claims in twelve courts around the country.

 Additionally, the recently certified classes in Miller seek the same relief Plaintiff seeks

 in this case—and indeed, since Plaintiff is a member of those classes, resolution of the

                                             14
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 17 of 18 PageID 471




 challenge to Section 1005 in Miller, and any relief granted by that court, will operate

 to protect Plaintiff together with all other class members. Finally, the scope of the stay

 requested here—until resolution of the class action—is the same as that approved in

 Taunton Gardens and other cases. There, as here, the “public interest, the court’s

 interest in efficient procedures, and the interest of justice” support a stay of all

 procedures pending resolution of the class challenge to Section 1005 in Miller.

                                     CONCLUSION

       Accordingly, Defendants respectfully request that the Court stay all proceedings

 in this case pending resolution of the class challenge to Section 1005 in Miller.

 Dated: July 12, 2021                     Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          LESLEY FARBY
                                          Assistant Branch Director
                                          Civil Division, Federal Programs Branch

                                          /s/ Kyla M. Snow
                                          EMILY SUE NEWTON (VA Bar No.
                                          80745)
                                          Senior Trial Counsel
                                          MICHAEL F. KNAPP (Cal. Bar No.
                                          314104)
                                          KYLA M. SNOW (Ohio Bar No. 96662)
                                          Trial Attorneys
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, D.C. 20005
                                          Tel: (202) 514-3259 / Fax: (202) 616-8460
                                          Kyla.snow@usdoj.gov

                                          Counsel for Defendants

                                            15
Case 3:21-cv-00514-MMH-JRK Document 44 Filed 07/12/21 Page 18 of 18 PageID 472




                              Local Rule 3.01(g) Certification

       Counsel for Defendants certify that they have conferred with Plaintiff’s counsel

 by phone, and Plaintiff opposes the motion to stay the case.

                                               /s/ Kyla M. Snow
                                               KYLA M. SNOW
                                               Trial Attorney, U.S. Department of Justice




                                 Certificate of Service

       I hereby certify that on July 12, 2021, a copy of the foregoing motion was filed

 electronically via the Court’s ECF system, which effects service on counsel of record.

                                               /s/ Kyla M. Snow
                                               KYLA M. SNOW
                                               Trial Attorney, U.S. Department of Justice
